        Case 18-15001-jkf            Doc 13      Filed 01/27/19 Entered 01/28/19 00:57:03                          Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-15001-jkf
Jacqueline R Huttenberger                                                                                  Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: YvetteWD                     Page 1 of 1                          Date Rcvd: Jan 25, 2019
                                      Form ID: 195                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 27, 2019.
db             +Jacqueline R Huttenberger,   6013 Hegerman Street,   Philadelphia, PA 19135-3709

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 25, 2019 at the address(es) listed below:
              ANTHONY ARECHAVALA    on behalf of Debtor Jacqueline R Huttenberger legaloptions@comcast.net
              CHRISTINE C. SHUBERT   christine.shubert@comcast.net, J100@ecfcbis.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
   Case 18-15001-jkf            Doc 13     Filed 01/27/19 Entered 01/28/19 00:57:03                 Desc Imaged
                                         Certificate of Notice Page 2 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 7


Jacqueline R Huttenberger                                        : Case No. 18−15001−jkf
               Debtor(s)


                                                    ORDER
                                 _____________________________________________

         AND NOW, this day , 25th of January 2019 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and
the same hereby is, closed.



                                                                 By The Court

                                                                 Jean K. FitzSimon
                                                                 Judge , United States Bankruptcy Court




                                                                                                                  12
                                                                                                            Form 195
